DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection necessitated by amendment.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0208177).
Regarding claims 2 and 16, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. 
Regarding claim 3, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of lumens comprises three lumens, the three lumens (e.g. 78, 79 and 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 4, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of lumens comprises at least one further lumen (e.g. 70), the at least one further lumen substantially forming in the cross-section of the guide catheter a further circumference adjacent an inner side of the three lumens (e.g. see Fig. 3).
Regarding claim 5, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of lumens comprises four lumens, the four lumens (e.g. 76, 78, 79, 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 8, meeting the limitations of claims 2 above, Nye further discloses wherein the guide catheter further comprises a hub (e.g. 30) at a proximal end 
Regarding claim 9, meeting the limitations of claims 2 above, Nye further discloses wherein a chamber (e.g. 258; “cooling balloon surrounds the radiating section and acts as a chamber to cool the radiating section”) is provided at a distal end of the guide catheter and is in fluid communication with at least the lumens dedicated for communication with the fluid intake port, the chamber surrounding the distal radiating section and configured to receive a high boiling point liquid being therein to cool the distal radiating section (e.g. ¶¶67 and 92).
Regarding claim 10, meeting the limitations of claims 2 above, Nye further discloses wherein a balloon (e.g. 258) is configured to be positioned adjacent the distal radiating section and is expandable to anchor the distal radiating section within the luminal network (e.g. “wherein the balloon expands and is capable of anchoring the device”).
Regarding claim 11, meeting the limitations of claims 2 above, Nye further discloses wherein the balloon is thermally conductive and is configured to dissipate heat from the distal radiating section into a wall of the luminal network when the distal radiating section is energized (e.g. ¶92).
Regarding claim 12, meeting the limitations of claims 2 above, Nye further discloses at least one temperature sensor (e.g. 72; “wherein the sensor lead is inserted through the lumen to sense temperatures at the distal end of the device”) disposed proximate the distal radiating section and configured to measure a temperature of target .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye in view of Brannan as applied to claims 2-5, 8-13 and 16 above, and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claims 6-7, Nye in view of Brannan discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye in view of Brannan as applied to claim 2 above, and further in view of Carroll et al. (U.S. Pub. 2012/0130366 hereinafter “Carroll”).
Regarding claim 13, Nye in view of Brannan discloses a microwave ablation catheter as disclosed in detail but fails to disclose the use of a position sensor coupled to the catheter guide or the tool.  However, Carroll teaches that it is known to use a position sensor in the catheter as set forth in Paragraphs 56 and 77 to provide a means for accurately sensing the position of the catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan, with a position system as taught by Carroll, since such a modification would provide the predictable results of a position sensing system for providing increased a system for determining the position of the catheter within the body.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0118721) and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claim 17, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. ¶¶48, 58-59).  It would have 
Nye in view of Brannan discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762